Case 0:19-cv-62966-DPG Document 1 Entered on FLSD Docket 12/03/2019 Page 1 of 7



 UNITED STATES DISTRICT COURT OF
 SOUTHERN DISTRICT OF FLORIDA

 CASE NO.

 ERNESTO DE VARONA
 And all others similarly situated,

          Plaintiff(s),
 vs.

 INFINITE PERSONAL POSSIBILITIES, INC.
 and DEBORAH SAFKO

       Defendants.
 _____________________________/

                                             COMPLAINT

          Plaintiff, ERNESTO DE VARONA, (“Ernesto” or Plaintiff), for himself and others

 similarly situated, sues Defendants, INFINITE PERSONAL POSSIBILITIES, INC. (“Infinite”)

 and DEBORAH SAFKO (“Safko”), as follows:

                            JURISDICTION, PARTIES, AND VENUES

       1. Ernesto, is a resident of Miami-Dade County, Florida, who provided services to Defendants

 in Broward County, Florida, who is over 18 years old. He was an employee of Defendants as the

 term “employee” is defined under Florida law who consents to participate in this lawsuit.

       2. Defendant, Infinite is a for profit Florida corporation that is sui juris and operated and has

 principal place of business in Broward County, Florida, at all times material.

       3. Defendant, Safko, was at all material times a resident of this District; she was and is a

 manager, owner, director, and/or operator of the corporate Defendant for the relevant time period.

 She ran its day-to-day operations and was partially or totally responsible for paying Plaintiff’s and

 the employees’ wages.




                                                Page 1 of 7
Case 0:19-cv-62966-DPG Document 1 Entered on FLSD Docket 12/03/2019 Page 2 of 7



    4. Defendants were Plaintiff’s direct employers, joint employers and co-employers for

 purposes of the FLSA, as the term “employer” is defined by 29 U.S.C. §203 (d). All Defendants

 employed Ernesto.

    5. This Court has jurisdiction over Plaintiff’s Fair Standards Act (the “FLSA”) and unpaid

 wages claims, pursuant to 29 U.S.C.A. § 216(b) of the FLSA, 28 U.S.C.A. § 1331, 28 U.S.C.A. §

 1337, and by 28 U.S.C.A. § 1367.

    6. Venue is proper in this Court pursuant because Defendants transact business in Broward

 County, they maintain their office and principal places of business and/or live in Broward County,

 and also because Defendants employed Plaintiff in Broward County, with most, if not all, of the

 actions complained of occurring within this County.

                                    BACKGROUND

    7. Defendants regularly employed two or more employees for the relevant time period whose

 work involves business across state lines, used instrumentalities of interstate commerce, thus

 making Defendants’ business an enterprise covered under the Fair Labor Standards Act (the

 “FLSA”).

    8. Defendants have been, at all times material, an enterprise engaged in interstate commerce

 in the course of their marketing, their regular handling of goods, material, and products purchased

 outside of Florida that have moved through interstate commerce.

    9. Defendants use computers, office supplies, goods and other materials that also have moved

 through interstate commerce in order to provide behavioral managements services.

    10. Furthermore, Defendants, based upon information and belief, regularly and recurrently

 obtain, solicit, exchange and send funds to and from outside the State of Florida, use telephonic

 transmissions going outside of the State of Florida to conduct business, and transmit electronic

 information through computers, the internet via email, and otherwise outside the State of Florida.
                                             Page 2 of 7
Case 0:19-cv-62966-DPG Document 1 Entered on FLSD Docket 12/03/2019 Page 3 of 7



     11. Defendants’ annual gross revenues derived from this interstate commerce are believed to

 be in excess of $500,000.00 for the relevant time period.

     12. To the extent that records exist regarding the exact dates of Ernesto’s employment exist,

 such records are in the exclusive custody of Defendants.

     13. Plaintiff worked for Defendants as a Behavioral Analyst Associate (“BAA”) from 2004

 until present.

     14. Plaintiff’s work for Defendants was actually in or so closely related to the movement of

 commerce while he worked for Defendants that the FLSA applies to Plaintiff’s work for

 Defendants in the course of his handling of materials and supplies that have traveled through

 interstate commerce while also regularly and recurrently utilizing computers, equipment,

 telephone line, funds, and electronic transmissions that also traveled through interstate commerce.

                                      Collective Action Allegations

     15. Plaintiff brings this action on behalf of himself and other similarly situated persons who

 work and who worked for Defendants in Florida as during January immediately preceding the

 filing of the initial Compliant in this Cause through the date of the rendition of a final judgment in

 this action.

     16. There are many similarly situated current and former employees of Defendants who have

 been underpaid in violation of the FLSA, deprived of the minimum wages they earned, and who

 would benefit from the issuance of notice of their rights, the present lawsuit, and their ability to

 join this lawsuit (without fear of retaliation for affected current employees of Defendants).

     17. The class of similarly situated employees employed by Defendants who may become

 Plaintiffs in this action include:

                  All BAAs who work or have worked for Infinite
                  Personal Possibilities, Inc. and/or Deborah Safko who
                  were paid less than the full minimum wage, and who are
                                               Page 3 of 7
Case 0:19-cv-62966-DPG Document 1 Entered on FLSD Docket 12/03/2019 Page 4 of 7



                 and who were subject to the same payroll practices and
                 procedures as the Plaintiff during 2019.

     18. The class of similarly situated employees employed by Defendants are known to

 Defendants, readily identifiable from the records maintained by Defendants, and necessarily will

 present legal and factual issues which are nearly the same, if not identical to, Plaintiff’s issues.

     19. Defendants paid Plaintiff according to the same pay practice that it applied to its other

 employees who, like Plaintiff, were not paid the applicable minimum wage for all hours as

 Behavioral Analyst Associates.

     20. Plaintiff performed the same type of work under the same procedures, rules, and

 regulations as a class of Defendants’ other similarly situated employees who provided Behavioral

 Analyst Associate Services who were not paid in full applicable minimum wage for all hours

 worked.

     21. Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied by

 Plaintiff.

     22. Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for all services

 rendered.

                        COUNT I - FLSA MINIMUM WAGE VIOLATION

     23. Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs 1-22.

     24. Since at least August of 2019 to present, Defendants have not paid Plaintiff and other BAA

 any of their wages.

     25. As a direct and proximate result of Defendants’ violations of the FLSA, 29 U.S.C.A. §201

 et seq. above, Plaintiff and other similarly situated BAA of Defendants are entitled to payment of

 their wages.




                                               Page 4 of 7
Case 0:19-cv-62966-DPG Document 1 Entered on FLSD Docket 12/03/2019 Page 5 of 7



     26. Defendants willfully and intentionally refused to pay Plaintiff and their other BAAs the

 applicable minimum wages for all the hours that they worked during the relevant time period.

     27. Defendants either knew from prior experience or recklessly failed to investigate whether

 their failure to pay Plaintiff and their other BAAs the applicable a minimum wage for each of the

 hours worked during the relevant time period violated the FLSA and then failed to timely correct

 their violation.



     WHEREFORE, Plaintiff, ERNESTO DE VARONA, demands the entry of a judgment in his

 favor and against Defendants, INFINITE PERSONAL POSSIBILITIES, INC and DEBORAH

 SAFKO, jointly and severally, after trial by jury and as follows:

                           (a). That the Court certify the instant suit as an opt-in class action

                    under 29 U.S.C. §216(b) for all similarly situated employees who elect

                    to join these proceedings at the earliest opportunity so that Plaintiff can

                    send notice to all similarly situated employee-BAAs of Defendants

                    since August 2019.

                           (b). That the named Plaintiff and all class members who opt in

                    recover compensatory minimum wage damages and an equal amount of

                    liquidated damages for all work performed for the Defendants as

                    provided under the law and in 29 U.S.C. § 216 (b);

                           (c). That the named Plaintiff and all class members who opt in

                    recover pre-judgment interest if he/they is/are not awarded liquidated

                    damages;




                                                  Page 5 of 7
Case 0:19-cv-62966-DPG Document 1 Entered on FLSD Docket 12/03/2019 Page 6 of 7



                           (d). That the named Plaintiff and all class members who opt in

                 recover an award of reasonable attorneys’ fees, costs, and expenses

                 pursuant to the FLSA;

                           (e). That the Defendants be ordered to make the Plaintiff and all

                 class members who opt in whole by providing appropriate minimum

                 wage pay and other benefits wrongly denied in an amount to be shown

                 at trial and other affirmative relief;

                           (f).   Such other and further relief as the Court deems just and

                 proper.



                                     COUNT II- UNPAID WAGES

         28.     Plaintiff hereby reaves and realleges paragraphs 1-6, 12, 13, 21 and 22 as if fully

 set forth herein.

         29.     Plaintiff’s was paid monthly wages while working as an employee of Infinite based

 upon the type of case that he worked.

         30.     Plaintiff has not been compensated for the work performed since September 2019.

         31.     Plaintiff has made demand for the wages owed to him and same have not been paid.

         WHEREFORE, Plaintiff, ERNESTO DE VARONA, demands judgment against

 Defendant, Infinite Personal Possibilities, Inc. in the amount of his unpaid wages, prejudgment

 interest, as well as his attorney’s fees and the costs of bringing this action pursuant Fla. Stat.

 §448.08.




                                                Page 6 of 7
Case 0:19-cv-62966-DPG Document 1 Entered on FLSD Docket 12/03/2019 Page 7 of 7



                                DEMAND FOR JURY TRIAL

       Plaintiff, Ernesto De Varona, hereby requests a trial by jury on all issues so triable.



 Dated: December 3, 2019.

                                              DE VARONA LAW
                                              Attorneys for Plaintiff
                                              350 Camino Gardens Blvd., Suite 105
                                              Boca Raton, FL 33432
                                              Phone: (561) 600-9070
                                              Fax: (561) 600-9077

                                              By: /s/ Alexandra Sierra-De Varona
                                              ALEXANDRA SIERRA-DE VARONA, ESQ.
                                              Florida Bar No. 195928
                                              asd@devaronalaw.com




                                             Page 7 of 7
